Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 03/17/2021, the preliminary amendment has been entered  and the application has been examined.  Claims 1-14 are pending. The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's opinion that the claims are patentable for the reasons set forth in this Office action:
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Witte (US 2017/0260778)  is considered to be the prior art closest to the subject matter of claim 1.  Witte discloses a device (fig 3, para 0047-0048) for detecting intention to lock or unlock a door of a motor vehicle (detect deliberate operation of vehicle door handle for lock/unlock in title, abstract, para 0043,0048), said device (fig 3, para 0047-0048) comprising at least a first inductive sensor (17a,17b), comprising a first target (17b), an oscillating circuit comprising a coil (17a), measuring means for measuring a resonant frequency of said circuit (15), and a printed circuit (13), said device (fig 3, para 0047-0048) further comprising a second inductive sensor (19a,19b) comprising: a second target (19b).

in a first state (P1), the second end (E2) of the loop is connected to said fixed potential, 
in a second state (P2), the second end (E2) of the loop is connected to a floating potential, control means (M3) for controlling the switching means (S1), 
the coil (B) of the first inductive sensor (A1) being common to the second inductive sensor (A2).
Consequently, the subject matter of claim 1 differs from this known device in that
the second target is in the form of a loop, so that a first end of the loop is connected to a fixed potential, and a second end of the loop is connected to switching means having two states:   
- in a first state, the second end of the loop is connected to the fixed potential,
- in a second state, the second end of the loop is connected to a floating potential;
means for controlling the switching means; and
the coil of the first inductive sensor being shared by the second inductive sensor.

Therefore, claim 1 is allowable over the prior art.
The problem to be solved by the present invention can be considered to be that of implementing a device for detecting the intention to lock or unlock as well as an 
The solution to this problem, as proposed in claim 1 of the present application, is considered to be non-obvious for the following reasons:
The detection device disclosed in Witte also includes an additional capacitive sensor (paragraphs 43-44, figure 3: 14, 16). Consequently, it is larger than the detection device claimed.
Beck (WO 2017/009073) discloses a detection device comprising only two inductive sensors (page 21, lines 5-32; figure 8: 30, 60).  In Beck, the sensors are very far from one another and do not share the coil. Therefore, it is larger than the detection device claimed.
A person skilled in the art would find no reason to combine Witte and Beck, and even in doing so, would not arrive at the subject matter of claim 1.
Consequently, the subject matter of claim 1 is would not be obvious in view of the combination of Witte and Beck.
Independent claim 4 includes substantially similar subject matter to claim 1.  Therefore claim 4 is allowable for the same reasons as claim 1.
Dependent claims 2-3 and 6-14 are dependent on claim 1 and claim 5 is dependent on claim 4.  Therefore, claims 2-3 and 5-14 are allowable for the same reasons as claims 1 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guibbert (US 2017/0016255) and Beck (US 2018/02091825 and US 10975601) disclose vehicle door handles with inductive sensors.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 9:00 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


3/18/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058	 	   Primary Examiner, Art Unit 2683